Opinion issued September 23, 2014




                                    In The

                           Court of Appeals
                                For The

                       First District of Texas
                        ————————————
                          NO. 01-13-00107-CV
                        ———————————
    SELECT SPECIALTY HOSPITAL—HOUSTON, L.P.; “SELECT
   SPECIALTY HOSPITAL—HOUSTON MEDICAL CENTER;” AND
             “SSH—HOUSTON MEDICAL CENTER”
                               Appellants,
                                      v.
                            LYNELLA HART
                                Appellee



                 On Appeal from the 151st District Court
                          Harris County, Texas
                    Trial Court Case No. 2012-29089


                       MEMORANDUM OPINION
      Appellants have filed a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). Appellants included a certificate of conference in their motion stating

appellees are unopposed. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1).



                                 PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle




                                        2